Citation Nr: 0020243	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

4. Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in September 1996 and October 1999.

A Videoconference Hearing was held on May 22, 2000, before 
Jeff Martin, who is the Member of the Board deciding this 
appeal and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.

The Board notes that the veteran's private attorney appears 
to have requested adjudication by the RO of a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  At the May 2000 videoconference hearing, the veteran 
expressed, through his private attorney, his desire to 
withdraw his appeal of the claim of entitlement to service 
connection for residuals of frostbite, and this wish was 
reduced to writing, in the form of the transcript of said 
hearing.

2.  It is not shown that the claimed tinnitus is causally 
related to service.

3.  The last disallowance of the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was accomplished in a June 1988 rating decision, which the 
veteran never appealed, and is therefore final.

4.  None of the additional evidence that was received with 
regard to the veteran's request to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
is significant enough as to warrant its consideration in 
order to fairly decide the merits of this particular claim.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the claim of 
entitlement to service connection for residuals of frostbite 
have been met, and said claim is no longer on appeal. 
38 C.F.R. § 20.204 (1999).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The evidence that has been associated with the files 
since the June 1988 rating decision is not new and material, 
and therefore it does not serve to reopen the previously 
denied claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for residuals of frostbite:

Statutory law provides that appellate review is to be 
initiated by a notice of disagreement, and completed by a 
substantive appeal.  See, 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  Every claimant is also afforded, by regulation, the 
right to withdraw his notice of disagreement and/or his 
substantive appeal, if he or she so wishes, at any time 
before the Board promulgates a decision on his claim.  See, 
38 C.F.R. § 20.204(b), (c).  The essential requirement under 
this regulatory provision is that the veteran indicate his 
desire to withdraw his appeal in writing.  See, 38 C.F.R. § 
20.204(b).

A review of the record reveals that, at the May 2000 
videoconference hearing, the veteran indicated, through his 
private attorney, his desire to withdraw his appeal of the 
claim of entitlement to service connection for residuals of 
frostbite.  His wish was thereafter reduced to writing, in 
the form of the transcript of said hearing, which is of 
record.  In view of these facts, the Board concludes that the 
criteria for the withdrawal of the claim of entitlement to 
service connection for residuals of frostbite have been met, 
and that, therefore, said claim is no longer on appeal.  See, 
also, 38 U.S.C.A. § 7108.

Entitlement to service connection for tinnitus:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  The law provides that 
"a person who submits a claim for benefits under a law 
administered by the [VA] shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection, and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability, as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, competent medical evidence is required to meet 
each of the three elements.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that, in order to establish a well 
grounded claim for service connection, a claimant has the 
burden to submit competent evidence to support each element 
of the claim, e.g., for direct service connection, the 
existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza, 7 Vet. App. at 506.

In the present case, the veteran contends that he currently 
suffers from tinnitus, which he believes is causally related 
to service.

A review of the record reveals no evidence of the 
manifestation of tinnitus at any time during service, as well 
as the veteran's denial, in his January 1972 report of 
medical history for separation purposes, of ever having had, 
or currently having, ear trouble or hearing loss.  It is 
noted that, according to a VA Form 10-1000 reflecting a six-
day VA admission in July 1997 for completion of a PTSD 
evaluation program, the veteran complained of bilateral 
intermittent tinnitus, right greater than left.  However, 
tinnitus was not diagnosed at that time.  The veteran 
thereafter offered evidence of post-service noise exposure 
when he said, at a September 1998 RO hearing, that some 
machines at his place of employment, where the record shows 
he worked for more than 25 years, "sounded like a ... cannon 
going off."  More recently, a VA physician rendered an 
opinion as to the likelihood of there being a nexus between 
any current tinnitus and service.  In this regard, the Board 
notes that, in a September 1999 VA report of examination for 
organic hearing loss, its subscriber indicated the following:

[The v]eteran reported an intermittent 
ringing/buzzing tinnitus [in the left 
ear] only, which has persisted since 
approximately 1972.  He stated the 
tinnitus occurs every time he takes a 
shower and has a duration of 15 to 20 
minutes.  He stated that the tinnitus was 
secondary to noise from artillery.  [The] 
C-file was not available for review.

The complaint of tinnitus is subjective 
and cannot be confirmed using clinical 
measures.  Tinnitus is a symptom, not a 
disease.  While tinnitus is commonly 
associated with damage to the ear from 
exposure to high noise levels, it may 
also be secondary to problems not 
associated with the ear.  Based upon the 
patient's subjective account of tinnitus, 
it is less likely [than] not that the 
tinnitus is related to noise exposure 
during active ... military service.

As shown above, tinnitus was never documented as being the 
subject of complaint during service.  It was not until many 
years after service that such complaints are documented.  A 
medical examiner has concluded that, in effect, there is no 
nexus between the veteran's current complaints of tinnitus 
and his period of service.  The claim is, therefore, not well 
grounded.

The Board is certainly aware of the above examiner's note to 
the effect that the veteran's "C-file" was not available 
for his review.  However, the absolute absence from the 
record of any competent evidence showing complaints of 
tinnitus during service, or for many years after service, or 
at least linking the claimed current disability to service, 
renders unnecessary a remand of this matter.

Finally, the Board notes that there are no indications in the 
file suggesting that the appealed claim for service 
connection might be incomplete, so as to trigger VA's limited 
duty under 38 U.S.C.A. § 5103(a) to notify the veteran of any 
additional evidence necessary to complete his application.


Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for bilateral 
hearing loss:

The record shows that a claim of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
a June 1988 rating decision, on the basis of the absence of 
competent evidence of any such disorder during service.  The 
veteran was duly notified of this decision, and of his 
appellate rights, but a Notice of Disagreement was not 
received from him within one year of the date of such notice.  
Therefore, that rating decision is final.  38 U.S.C.A. § 7105.
 
A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a).  Such a decision is not 
subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a Notice of 
Disagreement with the decision, and the decision becomes final 
if no Notice of Disagreement is filed within that time, or if 
the claimant does not perfect the appeal as prescribed in 
§ 20.302.  See, 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See, 38 U.S.C.A. § 5108.  The U.S. Court 
of Appeals for the Federal Circuit (the Federal Circuit) has 
specifically held that the Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and that before the Board may re-open such a 
claim, it must so find.  See, Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996).  Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Winters v. West, 12 Vet. App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, in this regard, 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998),

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the Board finds that the 
last disallowance of the veteran's claim for service 
connection for bilateral hearing loss, on any basis, was 
accomplished in the June 1988 rating decision in which the 
veteran's original claim for service connection was denied.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when an 
appellant seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old." Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that the above cited decision of Hodge 
required the replacement of the two-step Manio test with a 
three-step test.  Under the new Elkins test, VA must first 
determine whether the appellant has presented new and 
material evidence under § 3.156(a), in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim, but only after ensuring that the claimant's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Thus, the Court held in Elkins that "a reopened claim is not 
necessarily a well-grounded claim and, absent a well-grounded 
claim, the adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed and VA assistance in claim 
development is conditional upon the submission of a well 
grounded claim."  Winters v. West, 12 Vet. App. 203, 206-07 
(1999), citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  "If the claim is not well grounded, it necessarily 
follows that the section 5107(b) duty to assist never arises 
and the merits are not reachable."  Winters, 12 Vet. App. at 
207.

In the instant case, the following evidence was associated 
with the files after the RO's last disallowance (i.e., the 
June 1988 rating decision) of the veteran's claim for service 
connection for bilateral hearing loss:

1.  VA medical records reflecting VA 
outpatient and inpatient treatment, as 
well as medical examinations, for medical 
conditions other than bilateral hearing 
loss between 1989 and 1999.

2.  Evidence reflecting a June 1998 
decision by the Social Security 
Administration (SSA), finding the veteran 
disabled, for SSA purposes, secondary to 
the residuals of a 1996 cerebrovascular 
accident (for which the veteran is not 
service-connected), as well as copies of 
the medical records on which that 
decision was based.

3.  The transcripts of RO hearings 
conducted in December 1997 and September 
1998, reflecting the veteran's testimony 
on the issue that the RO identified as 
entitlement to an increased rating for 
PTSD.

4.  The transcript of the May 2000 
videoconference hearing, reflecting the 
veteran's testimony on the four issues on 
appeal, to include the issue of whether 
new and material evidence has been 
submitted sufficient to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss, regarding which 
issue the veteran acknowledged that his 
first hearing loss consultation after 
service was in 1999.

5.  The September 1999 report of a VA 
examination for organic hearing loss 
conducted in August 1999, reflecting 
puretone thresholds of 20 or less, in 
both ears, and speech recognition scores 
of 92 and 94 for the right and left ears, 
respectively.

The evidence listed in items one through three above, as well 
as the veteran's testimony at the May 2000 videoconference 
hearing pertaining to the three other appealed issues 
discussed elsewhere in the present decision/remand, cannot be 
considered to be "new and material" because it refers to 
medical evidence that, while produced and associated with the 
files after June 1988, is not pertinent to the issue of 
service connection for bilateral hearing loss.

The evidence listed in items four and five above cannot be 
considered to be new and material either, because it either 
duplicates the veteran's contentions of record to the effect 
that his current hearing loss is causally related to service, 
or merely shows that, more than 25 years after service, the 
veteran has been found to have right ear hearing loss, as 
defined for VA purposes, but it still does not show, nor 
suggests, that the claimed nexus, or causal relationship, 
between the current right ear disability (and the claimed 
left ear disability) and service, exists.

Due to the above described nature of the additional evidence 
that was received with regard to the veteran's request to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss, the Board finds that that none of the 
newly-submitted evidence is significant enough as to warrant 
its consideration in order to fairly decide the merits of 
this particular claim for service connection.

In view of the above, the Board concludes that the evidence 
that has been associated with the files since the June 1988 
rating decision is not new and material, and therefore it 
does not serve to reopen the previously denied claim for 
service connection for bilateral hearing loss.  The appeal 
will be denied.

Insofar as it has been concluded that no new and material 
evidence has been submitted in the present case, the Board 
need not move forward to the second and third Elkins steps 
discussed earlier in this decision (i.e., a determination as 
to whether the service connection claim is well grounded and, 
if it is, an evaluation of the claim on the merits).

Finally, the Board notes that there are no indications in the 
file suggesting that the appealed claim for service 
connection might be incomplete, so as to trigger VA's limited 
duty under 38 U.S.C.A. § 5103(a) to notify the veteran of any 
evidence necessary to complete his application.








CONTINUED ON THE FOLLOWING PAGES

ORDER

1.  The appeal of the claim of entitlement to service 
connection for residuals of frostbite is dismissed.

2.  Service connection for tinnitus is denied.

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is therefore 
denied.


REMAND

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD:

The veteran contends that an increased rating is warranted 
for the service-connected PTSD.  After a careful review of 
the files, the Board finds that additional development of the 
evidentiary record is necessary.

The record shows that the veteran filed his claim for service 
connection for PTSD in September 1995, and that he was 
granted service connection for said disability in the 
September 1996 rating decision hereby on appeal, in which an 
initial rating of 10 percent was assigned.  The rating was 
thereafter increased to 30 percent in a February 1998 rating 
decision, with a September 1995 effective date.

The Court has held that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that this claim is 
based on the assignment of an initial rating following an 
initial award of service connection for PTSD.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  The Board has therefore re-
characterized the issue on appeal as entitlement to an 
initial disability evaluation in excess of 30 percent for the 
service-connected PTSD, in order to comply with the recent 
opinion by the Court in Fenderson.

In Fenderson, the Court further held, in pertinent part, that 
the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated a right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson v. West, 12 Vet. App. at 132 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

In the present case, the RO has misidentified the issue on 
appeal as a claim for an increased disability rating for the 
service-connected PTSD, rather than as a disagreement with 
the original rating award for this disorder.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Further, it does not appear 
that the RO has considered "staged" ratings for separate 
periods of time.

In addition to the above, the Board notes that VA has a duty 
to assist every claimant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that where the record before 
the Board is "clearly inadequate," a remand is required.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Court 
has also held that the fulfillment of VA's statutory duty to 
assist includes the conduction of a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In the present case, the 
veteran was afforded a fairly recent PTSD examination in 
conjunction with his claim on appeal, in October 1998, and 
was thereafter re-evaluated by VA during a 25-day admission 
for a second inpatient PTSD treatment program, in October 
1999.  Unfortunately, the resulting reports offer two quite 
different PTSD pictures, in that the former reveals a 
competent individual with a GAF score of 53, while the latter 
reveals an individual in much worse psychiatric shape, with a 
GAF score of only 39, together with the examiner's opinion to 
the effect that the veteran's PTSD "is considered to be 
chronic and severe in nature." 

Additionally, the Board notes that the veteran has indicated 
that he receives PTSD counseling/treatment from VA twice a 
month.  It appears that most of the evidence reflecting such 
VA treatment at least since 1998 is missing from the files.  
As such, all available evidence has not been considered by 
the VA examiners.  Likewise, pertinent facts could neither be 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operates to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians, and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA PTSD 
examination is needed in order to obtain an accurate picture 
of the current severity of the service-connected PTSD, 
excluding, of course, and to the extent possible, any 
symptomatology arising from other, nonservice-connected, 
disabilities, such as the residuals of a 1996 cerebrovascular 
accident.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the above matter is regrettably 
remanded for the following action/development:

1.  The RO should make sure that the 
files contain copies of all records 
reflecting VA outpatient mental health 
treatment furnished to the veteran since 
he filed his original claim for service 
connection for PTSD in September 1995.  
This, of course, includes those records 
reflecting the VA mental health treatment 
that the veteran recently said he has 
been receiving twice a month.  
Particularly, the veteran's vocational 
rehabilitation file should be associated 
with the claims folders for review.

2.  After the above development has been 
accomplished and all newly-received 
evidence has been associated with the 
files, the RO should schedule the veteran 
for another VA PTSD examination.  The 
examiner should be asked to thoroughly 
review the pertinent evidence in the 
files, examine the veteran, and submit a 
comprehensive, legible report of medical 
examination that should include, as a 
minimum, the following information:

A.  His or her opinion as to whether 
he or she reviewed the claims files 
prior to the examination.

B.  His or her opinion as to what 
psychiatric diagnoses are warranted 
in the veteran's case and, for each 
such diagnosis other than PTSD, his 
or her opinion as to whether that 
diagnosis should be considered 
secondary, or in any way related, to 
the service-connected PTSD, or not.  
The diagnoses should all conform to 
the provisions of the DSM-IV, as 
required by VA regulation.  See 
38 C.F.R. § 4.125(a).

C.  His or her opinion regarding the 
GAF scores that have been warranted 
throughout the years (i.e., between 
the date when the veteran initially 
filed his claim for service 
connection for PTSD in September 
1995, and the present), and an 
interpretation of all such scores, 
in terms of social and occupational 
impairment. 

D.  His or her opinion, excluding, 
to the extent possible, any 
symptomatology arising from 
nonservice-connected disabilities, 
such as the residuals of a 1996 
cerebrovascular accident, as to 
degree of severity of the service-
connected PTSD throughout the years 
(i.e., between the date when the 
veteran initially filed his claim 
for service connection for PTSD in 
September 1995, and the present), in 
terms of any social and occupational 
impairment.  In addressing this 
question, the examiner should make 
sure to comment on the presence or 
absence of PTSD-related symptoms 
such as panic attacks, anxiety, 
suspiciousness, hallucinations, 
circumstantial, circumlocutory, or 
stereotyped speech, impaired 
judgment, suicidal/homicidal 
ideations, impaired impulse control, 
neglect of personal appearance and 
hygiene, and disorientation.

The examiner should be asked to 
thoroughly explain in the report the 
rationale for all his or her opinions and 
conclusions.

3.  After the RO has made sure that all 
the above development has been fully 
accomplished and documented in the files, 
the RO should re-adjudicate the matter 
hereby being remanded.  The re-
adjudication should reflect the RO's 
consideration of the potential 
applicability of staged ratings, as well 
as a review of the case under the 
criteria that were in effect prior to, 
and after, November 1996, for rating 
service-connected psychiatric 
disabilities.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
private attorney another supplemental 
statement of the case, setting forth the 
rationale for the denial, and advising 
the veteran of his right to respond.  
After the veteran and his private 
attorney have had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



